Exhibit 10.4

 

SECOND AMENDMENT TO THE
PENN NATIONAL GAMING, INC.
DEFERRED COMPENSATION PLAN

 

WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 12.2 of the Plan provides that the Company may amend the Plan
at any time by action of the Board; and

 

WHEREAS, the Company wishes to amend the Plan to revise the provisions governing
retirement distributions.

 

NOW, THEREFORE, the Plan is hereby amended, effective October 1, 2015, as
follows:

 

1.                                      Section 1.34 is amended by adding the
following to the end thereof:

 

“Effective January 1, 2017, with respect to amounts credited to a Participant’s
Account relating to periods of service with an Employer beginning on or after
January 1, 2017, ‘Retirement,’ ‘Retire(s)’ or ‘Retired’ means, with respect to
an Employee, termination of employment from all Employers for any reason other
than a leave of absence, death, or Disability on or after the attainment of age
55 with at least ten (10) Years of Service. For purposes of this Plan, any
‘termination of employment’ shall be construed in accordance with the
requirements for a ‘separation from service’ under Treas. Reg. §1.409A-1(h).”

 

2.                                      Section 1.46 is amended by adding the
following to the end thereof:

 

“In addition, for purposes of determining whether a Participant has been
credited with at least ten (10) Years of Service for purposes of determining his
eligibility for a Retirement distribution, if a Participant incurs a Separation
from Service with an Employer and is subsequently reemployed more than thirty
(30) days after the effective date of such Separation from Service, all Years of
Service credited prior to such Separation from Service shall be disregarded.”

 

3.                                      Section 3.5 is amended by adding the
following to the end thereof:

 

“Effective October 1, 2015, all discretionary contributions to a Participant’s
Company Contribution Account shall be subject to the approval of the Chief
Executive Officer of the Company (the “CEO”) or the executive officer of the
Company designated by the CEO. A discretionary contribution to a Participant may
not be in excess of Twenty Thousand and no/100 Dollars ($20,000.00) in a Plan
Year and the total discretionary contributions to Participants in a Plan Year
may not exceed One Hundred Thousand and no/100 Dollars ($100,000.00). In
addition, in no event may a discretionary contribution be allocated to the
Company Contribution Account of any Participant who is a named executive officer
of the Company.”

 

4.                                      Section 5.2(a) is amended by adding the
following after the first sentence therein:

 

--------------------------------------------------------------------------------


 

“Effective January 1, 2017, with respect to amounts credited to a Participant’s
Account relating to periods of service with an Employer beginning on or after
January 1, 2017, a Participant will elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
five (5) or ten (10) years with respect to amounts credited to his Account for
each calendar year period for which he is making a deferral election pursuant to
Section 3.3.”

 

5.                                      A new Section 7.3 is added to read, it
its entirety, as follows:

 

“7.3 Termination Benefit Election. With respect to amounts credited to a
Participant’s Account relating to periods of service with an Employer prior to
January 1, 2017, a Participant may change the form or timing of the payment of
his Termination Benefit from a lump sum distribution to (i) an annual
installment method of five (5) or ten (10) years or (ii) a lump sum that is
payable at least five (5) years after his Separation from Service with the
Employer. The change may be made by submitting an Election Form to the Committee
in accordance with the following criteria:

 

(i)            The election shall not take effect until at least twelve (12)
months after date on which the election is made;

 

(ii)           The new Benefit Distribution Date for the Participant’s
Termination Benefit shall be at least five (5) years after the Benefit
Distribution Date that would have been otherwise applicable to such benefits;

 

(iii)          The election must be made at least twelve (12) months prior to
the Benefit Distribution Date that would have otherwise been applicable to the
Participant’s Termination Benefit; and

 

(iv)          The Participant must have attained age fifty-five (55) with at
least ten (10) Years of Service as of the date of his Separation from Service
giving rise to the Participant’s Termination Benefit.

 

This election opportunity will first be made available to a Participant
following the Participant’s attainment of age fifty-three (53) with at least
eight (8) Years of Service.”

 

6.                                      Section 17.10 is amended by replacing
“Gail L. Gonzales, Corporate Director, Human Resources” with “Corporate Director
of Benefits.”

 

7.                                      In all other respects, the Plan shall
remain as previously written.

 

IN WITNESS WHEREOF, this Second Amendment has been adopted this 28th day of
December, 2015.

 

ATTEST:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

/s/ Lori S. Heyer

 

By:

/s/ Saul V. Reibstein

 

2

--------------------------------------------------------------------------------